Filing Date: 09/23/2019
Claimed Priority Date: 03/16/2018 (371 of PCT/JP2018/010394)
			    03/31/2017 (JP 2017-072361)
Applicant: Hagimoto
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 12/06/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 12/06/2021, responding to the Office action mailed on 10/08/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 4-6, and 15. Accordingly, pending in this application are claims 1, 3, 7-8, and 10-14. 

Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Final Office action mailed on 10/08/2021. However, the amendments to the Claims have introduced new issues under 35 U.S.C. 112, which have been resolved by an Examiner’s Amendment to the 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 3 depends from claim 2, which has been cancelled. The examiner believes that claim 3 is intended to depend from claim 1 instead. For the purpose of examination, the claim will be construed as reciting -- The semiconductor device according to claim 1, wherein…--.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

EXAMINER’S AMENDMENT





This application has been placed in condition for allowance in view of an Examiner’s Amendment resolving all remaining issues in the claims as well as formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:







In the Claims:
Amend Claim 3 to:
“The semiconductor device according to claim 1, wherein the through electrode includes tungsten.”
In the Title:
Replace the Title with -- Semiconductor Device with a Through Electrode Reception Part Wider than a Through Electrode, Solid-State Imaging Device, and Electronic Equipment--.

Allowable Subject Matter
Claims 1, 3, 7-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 13, or 14, the prior art of record fails to disclose or suggest a through electrode reception part connected to the wiring layer, wherein a width of the through electrode is smaller than a width of the through electrode reception part, each of the through electrode reception part and the wiring layer includes copper, and the through electrode reception part is formed concurrently with the wiring layer by a dual damascene method.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose backside illumination imagers comprising TSVs contacting wiring layers, and having some aspects of the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814